DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,923,008 (Brook).  
Re. claim 1: Brook discloses a nozzle device comprising: a charging nozzle (18) configured to supply a charging fluid (via line 26) and provided to be connected to a receptacle (37) provided in a subject (eg. a vehicle being refueled, or fluid transfer between holding facilities, column 5 lines 63-67 and column 6, line 1); a cover member (44) configured to surround the charging nozzle (18) and the receptacle (37); and a fluid supply unit configured to supply an interior of the cover member with an anti- freezing fluid (nitrogen) configured to inhibit freezing between the charging nozzle and the receptacle (column 5, lines 52-56).
Re. claim 8: Brook discloses wherein the charging nozzle (18) comprises: a nozzle body connected to the receptacle (37); and a gripping unit connected to the nozzle body and configured to be selectively constrained by a circumferential surface of the receptacle (via 54, 58, figure 4). 
Re. claim 14: Brook discloses wherein the anti-freezing fluid comprises air (column 2, lines 39-41).  
Re. claim 19: Brook discloses a fluid charging system comprising: a charging nozzle (18) configured to supply a charging fluid (via line 26); a receptacle (37) provided in a subject (eg. a vehicle being refueled, or fluid transfer between holding facilities, column 5 lines 63-67 and column 6, line 1); also and configured to be connected to the charging nozzle; a cover member (44) provided to surround the charging nozzle (18) and the receptacle (37); and a fluid supply unit configured to supply an interior of the cover member with an anti- freezing fluid (nitrogen) configured to inhibit freezing between the charging nozzle and the receptacle  (column 5, lines 52-56).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brook in view of U.S. Patent Application Publication No. 2018/0354778 (Rathbun).  
Re. claim 2: Brook discloses a nozzle device comprising: a charging nozzle (18) configured to supply a charging fluid and provided to be connected to a receptacle (37) provided in a subject (eg. a vehicle being refueled, or fluid transfer between holding facilities, column 5 lines 63-67 and column 6, line 1); a cover member (44) configured to surround the charging nozzle and the receptacle (37); and a fluid supply unit configured to supply an interior of the cover member with an anti- freezing fluid (nitrogen) configured to inhibit freezing between the charging nozzle and the receptacle (column 5, lines 52-56). However, Brook does not specifically disclose a heating part configured to heat the anti-freezing fluid to a preset temperature. 
Rathbun teaches anti-freezing fluid (air) and a heater (44) therefore, with the heater operatively connected to a controller (48; [0025]). It would have been obvious to a person having ordinary sill in the art before the time of the invention to modify Brook’s  nozzle/receptacle warming melting fluid with a heater and controller as taught by Rathbun. One would have made such a modification because heating the melting fluid would increase the rate of evaporation of moisture that can accumulate on the nozzle/receptacle. Obviously, the temperature of the melting fluid can be preset via the controller or an onboard temperature controller ([0024], [0025]).  
Re. claim 3: The combination of Brook and Rathbun discloses wherein the fluid supply unit comprises a moisture removing part configured to remove moisture from the anti-freezing fluid to be supplied into the cover member from the anti-freezing fluid supply part (ie. when the melting fluid is injected into the nozzle/receptacle/cover member, it exits leak paths (Brook; 33a, 33b) and in doing so, it removes moisture it encounters therealong.  
Re. claim 4: The combination of Brook and Rathbun disclose wherein the anti-freezing fluid supply part and the moisture removing part are integrated to each other and provided as an integrated module. That is, in order to perform the functions of supplying the anti-freezing fluid and removal of moisture would be encompassed by the combination. 
Re. claim 5: The combination of Brook and Rathbun discloses wherein the heating part (Rathbun, 48) and the moisture removing part (the melting fluid of the combination) are integrated to each other and provided as an integrated module. That is, the heating part (Rathbun, 48) and moisture removal part (the melting fluid of heated air) would be encompassed by the combination. 
Re. claim 6: Brook as modified by Rathbun discloses a control unit (Rathbun, 48) configured to selectively control at least one of a flow rate or a temperature of the anti-freezing fluid (heated air) to be supplied into the cover member (Rathbun, [0024], [0025]).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brook as applied to claim 8 above and further in view of U.S. Patent Application Publication No. 2013/0327439 (Pitney).  

Re. claim 9: Brook discloses a nozzle device comprising: a charging nozzle (18) configured to supply a charging fluid (via line 26) and provided to be connected to a receptacle (37) provided in a subject; a cover member (44) configured to surround the charging nozzle (18) and the receptacle (37); and a fluid supply unit (a device that supplies pressurized gas to the cover member (44) via line (31)) configured to supply an interior of the cover member with an anti- freezing fluid (nitrogen) configured to inhibit freezing between the charging nozzle and the receptacle (column 5, lines 52-56). Brook also discloses wherein the charging nozzle (18) comprises: a nozzle body connected to the receptacle (37); and a gripping unit connected to the nozzle body and configured to be selectively constrained by a circumferential surface of the receptacle (via 54, 58, figure 4). However, Brook does not particularly disclose a gripper rotatably connected to the nozzle body and an elastic member configured to elastically support a rotation of the gripper with respect to the nozzle body.  
Pitney teaches a gripper (174) rotatably connected to a nozzle body (102) and an elastic member (188) configured to elastically support a rotation of the gripper with respect to the nozzle body. That is, Pitney’s gripper rotates radially relative to the rotational axis of the nozzle (see, for example, figure 5).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified gripper disclosed by Brook to include the rotatable gripper and elastic member of Pitney. One of ordinary skill in the art would have been motivated to make this modification because this would allow the gripper to expand and contract when the nozzle is connected to the receptacle. This would result in a more secure connection.  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,923,008 (Brook) in view of U.S. Patent Application Publication No. 2016/0129390 (Williams).  
Re. claim 13: Brook discloses a nozzle device comprising: a charging nozzle (18) configured to supply a charging fluid (via line 26) and provided to be connected to a receptacle (37) provided in a subject; a cover member (44) configured to surround the charging nozzle (18) and the receptacle (37); and a fluid supply unit configured to supply an interior of the cover member with an anti- freezing fluid (nitrogen) configured to inhibit freezing between the charging nozzle and the receptacle (column 5, lines 52-56). Brook also discloses wherein a charging can be nitrogen, dry air or a similar dry gas or appropriate liquid (column 2, lines 39-41). However, Brook does not particularly disclose where the charging fluid is hydrogen. 
Williams teaches the use of dry hydrogen gas as a moisture purging medium ([0038], first sentence). 
It would have been obvious to a person having ordinary skill in the art to use William’s dry hydrogen gas in Brook’s device as it is a dry gas that is similar to dry air, and its function is to remove moisture. 

Allowable Subject Matter
Claims 15-18 and 20-21 allowed over the art of record in that they include the limitation of surface(s) that include a hydrophobic coating layer. 
Claims 7, 10, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Re. claim 7, the prior art does not disclose an outside air temperature sensor and/or an outside air humidity sensor. Re claim 10, the prior art does not disclose four flow paths between the receptacle and the cover member. Claims 11 and 12 include the limitation of a hydrophobic coating layer.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 5,301,723 (Goode), which discloses an apparatus for preventing ice accumulation on coupling valves for cryogenic fluids. 
2.) U.S. Patent No. 5,557,940 (Hendricks), which discloses a portable heating unit for on-site charging of a cooling unit.  
3.) U.S. Patent No. 8,776,843 (Komiya et al.), which discloses a suction nozzle and gas filling device. 
4.) U.S. Patent Application Publication No. 2011/0226608 (Lautenschlager), which discloses purging gases [0032]. 
5.) U.S. Patent Application Publication No. 2015/0298962 (Shelton et al.), which discloses a device for heating fluid dispensers, hoses and nozzles. 
6.) U.S. Patent Application Publication No. 2018/0266633 (Fujita), which discloses a method for filling fuel gas. 
7.) Published French Patent Application No. FR3104671A1 (Mauvais), which discloses a device for dispensing gaseous fuel.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/           Examiner, Art Unit 3753        

/KENNETH RINEHART/           Supervisory Patent Examiner, Art Unit 3753